By the Court,

Paine, J.
This is an application for a peremptory mandamus to compel the Judge of the first circuit to sign what is claimed’to be a bill of exceptions. The judge declined to sign it for the reason that it was not a proper bill, and in' this he was right. The bill, instead of containing any testimony, or any objections made, or rulings of the court, or any exceptions, states that all these things appear by the depositions, documentary evidence and other papers on file, which it says are to be annexed and form a part of the bill. This is not a proper shape in which to present a bill to a judge to sign. On the contrary, it should show whatever is intended to be a part of it, so that the signature of the judge may authenticate it as a complete document. He is not bound to go and examine the files to see what documents are on file, nor is he bound to sign a bill in such shape that a large number of documents are to be afterwards attached to it before it becomes intelligible.
The motion for a peremptory'writ is denied.